Citation Nr: 0918633	
Decision Date: 05/19/09    Archive Date: 05/26/09

DOCKET NO.  08-03 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
right ear disorder, to include hearing loss.

2.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for a 
left ear disorder, to include hearing loss.

3.  Entitlement to service connection for epididymitis with 
hematuria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from January 1967 to August 
1969 and from May 1, 1992, to May 9, 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2007 rating decision by the Department 
of Veterans Affairs (VA), Regional Office (RO), in St. 
Petersburg, Florida, which denied the above claims.

In May 2008, the Veteran testified at a personal hearing over 
which the undersigned Acting Veterans Law Judge presided 
while at the RO.  A transcript of the hearing has been 
associated with the Veteran's claims file.

The issues of service connection for right and left ear 
disorders, to include hearing loss, on the merits, and 
service connection for epididymitis with hematuria, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  Service connection for a right and left ear disorder, to 
include hearing loss, was denied by the RO in a rating 
decision dated in September 1970, and the Veteran did not 
perfect a substantive appeal.

2.  By rating actions dated in June 1986 and July 1986 the RO 
continued the prior denial of service connection for a right 
ear disorder, to include hearing loss.

3.  Evidence submitted since the September 1970 RO decision 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for a right ear disorder, 
to include hearing loss, and raises a reasonable possibility 
of substantiating the claims.

4.  Evidence submitted since the July 1986 RO decision 
relates to an unestablished fact necessary to substantiate 
the claims for service connection for a left ear disorder, to 
include hearing loss, and raises a reasonable possibility of 
substantiating the claims.


CONCLUSIONS OF LAW

1.  The unappealed September 1970 and July 1986 RO rating 
decisions became final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2008).

2.  The additional evidence received since the September 1970 
and July 1986 RO rating decisions which denied service 
connection a left ear disorder, to include hearing loss, and 
which continued the prior denial of a right ear disorder, to 
include hearing loss, respectively, is new and material, and 
the claims are reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

Without deciding whether the notice and development 
requirements of the VCAA have been satisfied with respect to 
the Veteran's new and material evidence claims, the Board 
concludes that the VCAA does not preclude the Board from 
adjudicating this portion of the Veteran's claims.  This is 
so because the Board is taking action favorable to the 
Veteran by reopening his claims.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).

Legal Criteria and Analysis

Rating decisions are final and binding based on evidence on 
file at the time the claimant is notified of the decision and 
may not be revised on the same factual basis except by a duly 
constituted appellate authority.  38 C.F.R. § 3.104(a).  The 
claimant has one year from notification of a RO decision to 
initiate an appeal by filing a notice of disagreement with 
the decision, and the decision becomes final if an appeal is 
not perfected within the allowed time period.  38 U.S.C.A. § 
7105; 38 C.F.R. §§ 3.160, 20.201, 20.302.  If new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim.  38 
U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Evidence is considered "new" if it was not previously 
submitted to agency decision makers.  38 C.F.R. § 3.156(a).  
"Material" evidence is evidence which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.

New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  For the purpose of determining whether a case 
should be reopened, the credibility of the evidence added to 
the record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The Veteran's claims that were initially denied by the RO in 
September 1970 were characterized as high tone deafness of 
the right ear and otitis media of the left ear.  The RO had 
reasoned that the evidence had not established aggravation, 
if any, of the Veteran's pre-existing hearing condition 
beyond normal progression.  By rating actions dated in June 
1986 and July 1986 the RO continued the prior denial of 
service connection for a right ear disorder, to include 
hearing loss.  Because the Veteran did not submit a notice of 
disagreement to initiate appellate review or perfect a 
substantive appeal of the RO's respective decisions, those 
determinations became final, based on the evidence then of 
record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 3.160(d), 
20.302, 20.1103 (1970, 1986) (current version 2008). The 
evidence of record when the RO decided the claims in 
September 1970 and July 1986 included the Veteran's service 
medical records and VA medical records.

In August 2006, the Veteran filed a claim for service 
connection for bilateral hearing loss.  In support of his 
claim, he submitted additional VA outpatient treatment 
records and testified at the May 2008 Travel Board hearing.  
On review, the Board finds that new and material evidence has 
been received to reopen the Veteran's claims for service 
connection.  In this regard, the Veteran testified that he 
had experienced acoustic trauma during his period of active 
service from the firing of big guns without the use of ear 
protection.  He also reported that he had been treated often 
for ear infections.  He described that he had been having 
difficulty with his hearing ever since.  He added that 
following service, he was first treated for hearing loss and 
ear infections in 1970 or 1971 at the Kaiser Hospital in 
California.  He also indicated that he had failed a hearing 
test while in the National Guard in 1982.

Presuming the Veteran's May 2008 testimony credible for the 
purpose of reopening the compensation claim, the Board finds 
that such evidence, either by itself or when considered with 
the previous evidence of record, relates to an unestablished 
fact necessary to substantiate the Veteran's claim regarding 
the onset and continued symptoms associated with a right and 
left ear disorder, to include hearing loss.  38 C.F.R. 
3.156(a).  The Veteran's statements suggest that he had been 
exposed to acoustic trauma in service, that he was treated 
for ear infections during service, and that he has 
experienced symptoms associated thereto ever since.  As such, 
the Board finds that the May 2008 testimony is considered new 
and material for the purpose of reopening the claims for 
service connection and the claims are, therefore, reopened. 


ORDER

New and material evidence having been received, the claims of 
service connection for a right and left ear disorder, to 
include hearing loss, are reopened, and to this extent only 
the appeal is granted.


REMAND

Having reopened the claim does not end the Board's inquiry.  
Rather, it places upon VA the duty to assist the Veteran in 
the development of the claim by conducting appropriate 
medical inquiry.  The Veteran's service personnel records 
show that he had service as an infantryman in the Vietnam 
Counter Offensive Phase V.  As such, it is plausible that the 
Veteran was exposed to gunfire during his period of active 
service.  His service treatment records reflect that he had 
been treated for left ear infections during service.  On 
remand, the Veteran should be scheduled for a VA ear 
disorders and audiological examination in order to determine 
whether he has a current right and left ear disorder, to 
include hearing loss, and to assess the nature and etiology 
of any such disorder found on examination.  An opinion should 
be included as to the relationship of any current bilateral 
hearing loss to established in-service acoustic trauma.  See 
McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Additionally, during his May 2008 Travel Board hearing, the 
Veteran indicated having undergone hearing evaluations during 
his National Guard service.  However, records from his 
National Guard service do not appear to have been associated 
with the Veteran's claims file.  On remand, appropriate steps 
should be taken to verify the Veteran's Army National Guard 
service, and to obtain all of his National Guard medical 
records and associate them with the claims file.  38 U.S.C.A. 
§ 5103A(a) (West 2002 & Supp. 2007); 38 C.F.R. § 3.159(c), 
(d) (2008).

Finally, the Veteran has indicated that he has received VA 
treatment at the VA Medical Center in Los Angeles, 
California, from 1975 to 2000, and at the VA Medical Center 
in Dallas, Texas, since 2000.  Because VA is on notice that 
there may be records that are applicable to the Veteran's 
claims, and because these records may be of use in deciding 
the claims, these records are deemed relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(1) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the 
appropriate VA medical facilities and 
attempt to obtain medical treatment 
records pertaining to the Veteran.  
Specifically, VA treatment from the VA 
Medical Center in Los Angeles, California, 
dated from 1975 to 2000, and from the VA 
Medical Center in Dallas, Texas, dated 
since 2000 should be obtained.  The RO/AMC 
should also attempt to obtain any other 
evidence identified as relevant by the 
Veteran during the course of this Remand, 
provided that the Veteran completes the 
required authorization forms. 

2.  The RO/AMC shall take appropriate 
steps to verify the Veteran's National 
Guard service and secure all additional 
National Guard service medical records or 
alternative records for the Veteran 
through official channels or from any 
other appropriate source, including the 
Office of the Adjutant General.  
Particular attention should be made to 
service treatment records dated in 1982.  
These records should be associated with 
the claims file.  If there are no such 
records, documentation used in making that 
determination should be set forth in the 
claims file.

3.  After the above development has been 
completed, the RO/AMC should arrange for 
the Veteran to be scheduled for a VA ear 
disorders and audiology examination so as 
to ascertain the nature and etiology of 
his asserted right and left ear disorder, 
to include bilateral hearing loss.  The 
entire claims file must be made available 
to the examiner, and the examination 
report should include discussion of his 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and 
correlated to a specific diagnosis.

The examiner must opine as to whether the 
Veteran has a current right or left ear 
disorder, to include hearing loss, and if 
so, whether any such disorder had its 
onset during the Veteran's periods of 
active service or active duty for 
training, or whether it is otherwise 
causally related to any incident thereof, 
to include noise exposure or other 
acoustic trauma(s) during service.  The 
basis for all conclusions reached are to 
be explained by citing to medical records, 
to specifically include service medical 
records, active duty for training records, 
and other evidence of record.  Any 
opinions expressed by the examiner must be 
accompanied by a complete rationale. 

4.  The RO/AMC will then review the 
Veteran's claims file and ensure that the 
foregoing development actions have been 
conducted and completed in full, and that 
no other notification or development 
action, in addition to those directed 
above, is required.  If further action is 
required, it should be undertaken prior to 
further claims adjudication.

5.  The RO/AMC will then readjudicate the 
Veteran's claims, to include consideration 
of any additional evidence obtained as a 
result of this Remand.  If the benefits 
sought on appeal remain denied, the 
Veteran and his representative should be 
provided with a Supplemental Statement of 
the Case.

The Veteran need take no action until he is so informed.  He 
has the right to submit additional evidence and argument on 
the matter the Board has remanded to the RO. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  The purposes of this remand 
are to obtain additional information and comply with all due 
process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action. 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


